                4:21-bk-70640 Doc#: 16 Filed: 05/27/21 Entered: 05/27/21 15:32:08 Page 1 of 8
                                                                     UNITED STATES BANKRUPTCY COURT
                                                              WESTERN DISTRICT OF ARKANSAS
 Debtor(s) Rufus A. Coulter                                                                         Case No.     4:21-bk-70640




                                                               Arkansas Chapter 13 Plan
                                                                             (Local Form 13-1)


 Original Plan                       Amended Plan                      For an amended plan, all applicable provisions must be repeated from the
                                                                       previous plan(s). Provisions may not be incorporated by reference from
                                                                       previously filed plan(s).

                                                                       List below the sections of the plan that have been changed:


                                                                       State the reason(s) for the amended plan, including any changes of circumstances
                                                                       below. If creditors are to be added, please complete Addendum A as well as file any
                                                                       appropriate amended schedules.

                                                                       The Amended Plan is filed:       Before confirmation
                                                                                                        After confirmation

Part 1: Notices
To Debtor(s):              This form sets out options that may be appropriate in some cases, but the presence of an option on the form
                           does not indicate that the option is appropriate in your circumstances. Plans that do not comply with local
                           rules and judicial rulings may not be confirmable.

                           Original plans and amended plans must have matrix(ces) attached or a separate certificate of service should
                           be filed to reflect service in compliance Fed. R. Bankr. P. 2002.

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated. You should
                           read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                           an attorney, you may wish to consult one. If you oppose the plan’s treatment of your claim or any provision of this
                           plan, you or your attorney must file a written objection to confirmation with the United States Bankruptcy Court
                           either electronically (if filer is approved for electronic filing) or at the following addresses:

                                  For Eastern District cases (Delta, Northern, or Central ***Batesville and Pine Bluff filed prior to
                                  11/28/2019***): United States Bankruptcy Court, 300 West 2nd Street, Little Rock, AR 72201

                                  For Western District cases (El Dorado, Fayetteville, Fort Smith, Harrison, Hot Springs, or Texarkana
                                  Divisions): United States Bankruptcy Court, 35 E. Mountain Street, Fayetteville, AR 72701

                           The objection should be filed consistent with the following timelines:

                                Original plan filed at the time the petition is filed: Within 14 days after the 341(a) meeting of creditors is
                                 concluded.

                                Original plan filed after the petition is filed or amended plan (only if filed prior to the 341(a) meeting):
                                 Within the later of 14 days after the 341(a) meeting of creditors is concluded or 21 days after the filing of the
                                 plan.

                                Amended plan: Within 21 days after the filing of the amended plan.

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
                4:21-bk-70640 Doc#: 16 Filed: 05/27/21 Entered: 05/27/21 15:32:08 Page 2 of 8
Debtor(s) Rufus A. Coulter                                                                          Case No. 4:21-bk-70640

                           The court may confirm this plan without further notice if no objection to confirmation is timely filed.

The following matters may be of particular importance. Debtor(s) must check one box on each line to state whether or not the plan
includes each of the following items. If an item is checked as “Not included” or if both boxes are checked, the provision will be
ineffective if set out later in the plan.

 1.1       A limit on the amount of a secured claim, set out in Section 3.4, which may                        Included       Not included
           result in a partial payment or no payment at all to the secured creditor.
 1.2       Nonstandard plan provisions, set out in Part 8.                                                    Included       Not included

Part 2: Plan Payments and Length of Plan
2.1     The debtor(s) will make regular payments to the trustee as follows:
  Inapplicable portions below need not be completed or reproduced.

Original plan: The debtor(s) will pay $1,150.00 per month to the trustee. The plan length is 60 months.
        The following provision will apply if completed:

             Plan payments will change to $                          per month beginning on     .

             Plan payments will change to $ per month beginning on                              .
                     (Use additional lines as necessary)

The debtor(s) will pay all disposable income into the plan for not less than the required plan term, or the applicable commitment
period, if applicable, unless unsecured creditors are being paid in full (100%). If fewer than 60 months of payments are specified,
additional monthly payments will be made to the extent necessary to make the payments to creditors specified in this plan.

2.2          Payments shall be made from future income in the following manner:

             Name of debtor Rufus A. Coulter
               Direct pay of entire plan payment or                           (portion of payment) per month.


                  Employer Withholding of $                            per month

                    Payment frequency: monthly,                           semi-monthly,       bi-weekly,   weekly,   Other
                    If other, please specify:
                     Employer name:
                     Address:

                     Phone:


             Name of debtor

                  Direct pay of entire plan payment or                        (portion of payment) per month.

                  Employer Withholding of $                            per month.

                    Payment frequency: monthly,                           semi-monthly,       bi-weekly,   weekly,   Other
                    If other, please specify:
                     Employer name:
                     Address:


Arkansas Plan Form - 1/20                                                                                                                   Page 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                4:21-bk-70640 Doc#: 16 Filed: 05/27/21 Entered: 05/27/21 15:32:08 Page 3 of 8
Debtor(s) Rufus A. Coulter                                                           Case No. 4:21-bk-70640

                     Phone:


2.3          Income tax refunds.

      Check one.
             Debtor(s) will retain income tax refunds received during the plan term and have allocated the refunds in the budget.

                Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing
             the return and will turn over to the trustee all income tax refunds received during the plan term.

                Debtor(s) will treat income tax refunds as described below. The debtor(s) will supply the trustee with a copy of each
             income tax return filed during the plan term within 14 days of filing.



2.4          Additional payments.

      Check one.
             None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

                To fund the plan, debtor(s) will make additional payment(s) to the trustee from other sources, as specified below. Describe
             the source, estimated amount, and date of each anticipated payment.




Part 3: Treatment of Secured Claims
3.1          Adequate Protection Payments.
             Check one.
               None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.

                The debtor(s)’ plan payment to the trustee will be allocated to pay adequate protection payments to secured creditors as
             indicated below. The trustee shall be authorized to disburse adequate protection payments upon the filing of an allowed claim
             by the creditor. Preconfirmation adequate protection payments will be made until the plan is confirmed. Postconfirmation
             adequate protection payments will be made until administrative fees are paid (including the initial attorney’s fee). Payment of
             adequate protection payments will be limited to funds available.

 Creditor and last 4 digits                         Collateral          Monthly                            To be paid
 of account number                                                      payment amount
 First State Bank                                   2012 Ford F-150                               150.00      Preconfirmation
                                                                                                              Postconfirmation
 Texar Federal Credit Union                         2006 Ford F-150                                50.00      Preconfirmation
                                                                                                              Postconfirmation
 Western Auto                                       House goods                                    15.00      Preconfirmation
                                                                                                              Postconfirmation

3.2          Maintenance of payments and cure of default (long term-debts, including debts secured by real property that
             debtor(s) intend to retain).
             Check one.
               None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.

                The debtor(s) will maintain the current contractual installment payments on the secured claims listed below, including any
             changes required by the applicable contract and noticed in conformity with any applicable rules. These payments will be
             disbursed either by the trustee or directly by the debtor(s), as specified below. The debtor(s) will resume payments to the
             creditors upon completion of the plan, pursuant to the terms of the respective agreements. Any existing arrearage will be paid
Arkansas Plan Form - 1/20                                                                                                             Page 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                4:21-bk-70640 Doc#: 16 Filed: 05/27/21 Entered: 05/27/21 15:32:08 Page 4 of 8
Debtor(s) Rufus A. Coulter                                                                       Case No. 4:21-bk-70640

             in full through disbursements by the trustee, with interest, if any, at the rate stated.

             The current contractual installment payments for real estate may be increased or decreased, and the plan payment increased,
             if necessary, based upon information provided by the creditor and upon the absence of objection from the debtor(s) under
             applicable rules. Unless otherwise ordered by the court, the amounts listed on a filed and allowed proof of claim will control
             over any contrary amounts listed below as to the current installment payment and arrearage amount. If relief from the
             automatic stay is ordered as to any item of collateral listed in this paragraph, then, unless otherwise ordered by the
             court, all payments under this paragraph as to that collateral will cease, and all secured claims based on that
             collateral will no longer be treated by the plan.

 Creditor and     Collateral                               Monthly          Monthly           Estimated          Monthly           Interest rate, if
 last 4 digits of                                          installment      installment       arrearage          arrearage         any, for
 account number                                            payment          payment           amount             payment           arrearage
                                                                            disbursed by                                           payment
 US Bank                      206 North Street                       350.00    Debtor(s)             15,000.00               260.42 0.00%
                              Nashville, AR                                    Trustee
                              71852 Howard
                              County

3.3          Secured claims excluded from 11 U.S.C. § 506 (non-506 claims).

             Check one.
               None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.

                  Claims listed in this subsection consist of debts that were:

             (1) incurred within 910 days before the petition date and secured by a purchase money security interest in a motor vehicle
             acquired for the personal use of the debtor(s) (“910 car claims”), or
             (2) incurred within 1 year of the petition date and secured by a purchase money security interest in any other thing of value
             (‘PMSI within one year”).

             The creditors below will retain their liens and secured claims will be paid in full under the plan at the monthly payment and
             interest at the rate stated below. Unless otherwise ordered by the court, the claim amounts listed on a filed and allowed proof
             of claim will control over any contrary amounts listed below, except as to value, interest rate and monthly payment.

 Creditor and     Collateral                               Purchase date    Debt/estimated    Value of           Interest rate     Monthly
 last 4 digits of                                                           claim             collateral                           payment
 account number

 First State Bank 2012 Ford F-150 11/3/2020                                       15,040.20          15,000.00 5.00%                            283.83

3.4          Claims for which § 506 valuation is applicable. Request for valuation of security, payment of fully secured claims, and
             modification of undersecured claims.

             Check one.
               None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.

             The remainder of this paragraph will be effective only if there is a check in the box “included” in § 1.1.

                The debtor(s) request that the court determine the value of the collateral securing the claims as listed below. For each
             nongovernmental secured claim listed below, the debtor(s) state that the value of the collateral securing the claim should be
             as set out in the column headed Value of collateral. For secured claims of governmental units, unless otherwise ordered by
             the court, the value of the collateral securing the claim listed in a proof of claim filed in accordance with the Bankruptcy
             Rules controls over any contrary amount listed below.

             Secured claims will be paid the lesser of the amount of the claim or the value of the collateral with interest at the rate stated
             below. The portion of any allowed claim that exceeds the value will be treated as an unsecured claim under Part 5 of this
             plan. If the amount of a creditor’s secured claim is listed below as having no value, the creditor’s allowed claim will be
Arkansas Plan Form - 1/20                                                                                                                      Page 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
                4:21-bk-70640 Doc#: 16 Filed: 05/27/21 Entered: 05/27/21 15:32:08 Page 5 of 8
Debtor(s) Rufus A. Coulter                                                                        Case No. 4:21-bk-70640

             treated in its entirety as an unsecured claim under Part 5 of this plan. Unless otherwise ordered by the court, the claim
             amounts listed on a filed and allowed proof of claim will control over any contrary amount listed below, except as to value,
             interest rate and monthly payment.

             The holder of any claim listed below as having value in the column headed Value of collateral will retain the lien on the
             property interest of the debtor(s) or the estate(s) until the earlier of: (a) payment of the underlying debt determined under
             nonbankruptcy law, or (b) discharge of the underlying debt under 11 U.S.C. § 1328, at which time the lien will terminate and
             be released by the creditor.

 Creditor and     Collateral                               Purchase   Debt/estimated Value of          Interest    Monthly            Estimated
 last 4 digits of                                          date       claim          collateral        rate        payment            unsecured
 account number                                                                                                                       amount

 Texar Federal                2006 Ford F-150                               5,700.00          5,800.00 5.00%                 107.57                  0.00
 Credit Union
 Western Auto                 House goods                                   1,500.00              0.00 5.00%                  28.31                  0.00

3.5          Surrender of collateral.


                  None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.


3.6          Secured claims not provided treatment. In the event that a secured claim is filed and allowed that is not provided treatment
             in the plan, the trustee shall pay such creditor the claim amount without interest after this plan in all other respects has been
             completed.

Part 4: Treatment of Fees and Priority Claims
4.1          General.
             Trustee’s fees and all allowed priority claims, including domestic support obligations, will be paid in full without postpetition
             interest.

4.2          Trustee’s fees.

             The trustee’s fees are governed by statute and may change during the course of the case.

4.3          Attorney’s fees.
             The attorney’s fee is subject to approval of the court by separate application. The following has been paid or will be paid if
             approved by the court:

                            Amount paid to attorney prior to filing:          $    82.00
                            Amount to be paid by the Trustee:                 $    3,418.00
                            Total fee requested:                              $    3,500.00

             Upon confirmation, the attorney shall receive an initial fee as provided in the application and approved by the court from
             funds paid by the debtor(s), after administrative costs have been paid. The remaining fee will be paid at the percentage rate of
             the total disbursed to creditors each month provided in the application approved by the court.

                           The initial fee and percentage rate requested in the application are $       1,200.00   and     25.00   %, respectively.

4.4          Priority claims other than attorney’s fees and those treated in § 4.5.

             Filed and allowed priority claims (usually tax claims), including without limitation, the following listed below, will be paid
             in full in accordance with 11 U.S.C. § 1322(a)(2), unless otherwise indicated. For claims filed by governmental units, the
             categorization of the claim by the creditor (secured, priority, nonpriority unsecured) and amounts shall control over any
             contrary amounts unless otherwise ordered by the court.

Arkansas Plan Form - 1/20                                                                                                                       Page 5
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                4:21-bk-70640 Doc#: 16 Filed: 05/27/21 Entered: 05/27/21 15:32:08 Page 6 of 8
Debtor(s) Rufus A. Coulter                                                                        Case No. 4:21-bk-70640

 Creditor                                                Nature of claim (if taxes, specify type and      Estimated claim amount
                                                         years)
  -NONE-

4.5          Domestic support obligations.

             Check one.
               None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.


Part 5: Treatment of Nonpriority Unsecured Claims
5.1          Nonpriority unsecured claims.

             Allowed nonpriority unsecured claims shall be paid at least as much as they would receive if the debtor(s) filed a Chapter 7
             case. Allowed nonpriority unsecured claims shall be paid in full (100%) unless a different treatment is indicated
             below. For above median income debtor(s), the distribution to unsecured creditors includes any disposable income pool
             (monthly disposable income times 60 months) from Form 122C-2, unless the debtor(s) are unable to meet the disposable
             income pool based on the following circumstances:

             Check one, if applicable
                 A PRORATA dividend, including disposable income pool amounts, if applicable, from funds remaining after payment of
             all other classes of claims; or

                  Other. Please specify

5.2          Special nonpriority unsecured claims and other separately classified nonpriority unsecured claims.

             Check one.
               None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.


5.3          Maintenance of payments and cure of any default on nonpriority unsecured claims.

             Check one.
               None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.


Part 6: Contracts, Leases, Sales and Postpetition Claims
6.1          Executory Contracts and Unexpired Leases.

             Check one.
               None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.


6.2          Sale of assets.

             Check one.
               None. If “None” is checked, the rest of § 6.2 need not be completed or reproduced.


6.3          Claims not to be paid by the trustee.

             Check one.
               None. If “None” is checked, the rest of § 6.3 need not be completed or reproduced.


Arkansas Plan Form - 1/20                                                                                                                 Page 6
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
                4:21-bk-70640 Doc#: 16 Filed: 05/27/21 Entered: 05/27/21 15:32:08 Page 7 of 8
Debtor(s) Rufus A. Coulter                                                                    Case No. 4:21-bk-70640


6.4          Postpetition claims.

             Check one.
               None. If “None” is checked, the rest of § 6.4 need not be completed or reproduced.

Part 7: Vesting of Property of the Estate
7.1          Property of the estate will vest in the debtor(s) upon:

             Check the applicable box.

                  plan confirmation.

                  entry of discharge.

                  other:

Part 8: Nonstandard Plan Provisions
                  None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.

Part 9: Signatures
             By filing this document, the attorney for the debtor(s) or the debtor(s) themselves, if not represented by an attorney,
             certify(ies) that the wording and order of the provisions in this Chapter 13 plan are identical to those contained in
             plan form used in the Eastern and Western Districts of Arkansas, other than any nonstandard provisions included in
             Part 8.


                /s/ David V. Ruff, II                                                                        Date May 27, 2021
                David V. Ruff, II
                Signature of Attorney for Debtor(s)
                Signature(s) of Debtor(s)
                (required if not represented by an attorney;
                otherwise optional)

                                                                     CERTIFICATE OF SERVICE

       This is to certify that a true copy of the Chapter 13 Plan has been sent to all parties on the attached
mailing matrix on the 27th day of May, 2021.

First State Bank Dequeen
Attn: Gary Golden
402 West Collin Raye Drive
DeQueen, AR 71832

Kelly Mitchell
Texar FCU
2301 Richmond Rd
Texarkana, TX 75503                                                          /s/ David Ruff
                                                                             David Ruff


Arkansas Plan Form - 1/20                                                                                                               Page 7
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
                    4:21-bk-70640 Doc#: 16 Filed: 05/27/21 Entered: 05/27/21 15:32:08 Page 8 of 8
Label Matrix for local noticing                       (p)FRIST STATE BANK                                  U.S. Bank Trust National Association
0861-4                                                ATTN KIM MORRIS                                      C/O MARINOSCI LAW GROUP, P.C.
Case 4:21-bk-70640                                    PO BOX 970                                           14643 DALLAS PARKAWY, #750
Western District of Arkansas                          DE QUEEN AR 71832-0970                               DALLAS, TX 75254-8884
Texarkana
Thu May 27 15:22:17 CDT 2021
Texarkana Division                                    AT &T Mobility                                       BSI Financial
U.S. Bankruptcy Court                                 PO Box 53410                                         PO Box 679002
300 W. 2nd Street                                     Bellevue, WA 98015-3410                              Dallas, TX 75267-9002
Little Rock, AR 72201-2400


Capital One                                           Citi                                                 Comenity Bank
PO Box 30285                                          P. O. Box 6500                                       PO Box 182125
Salt Lake City, UT 84130-0285                         Sioux Falls, SD 57117-6500                           Columbus, OH 43218-2125



First State Bank                                      Horatio State Bank                                   Hot Springs Radiology
422 Issac Perkins Byp,                                123 W. Main St.                                      3633 Central Avenue, Ste D
Nashville, AR 71852-3801                              Horatio, AR 71842-8800                               Hot Springs, AR 71913-3492



(p)PORTFOLIO RECOVERY ASSOCIATES LLC                  Premier Bancard                                      Texar Federal Credit Union
PO BOX 41067                                          601 S. Minnesota Ave.                                2301 Richmond Road
NORFOLK VA 23541-1067                                 Sioux Falls, SD 57104-4824                           Texarkana, TX 75503-2484



U.S. Trustee (ust)                                    (p)US BANK                                           Western Auto
Office of U.S. Trustee                                PO BOX 5229                                          PO Box 59
200 W Capitol, Ste. 1200                              CINCINNATI OH 45201-5229                             Nashville, AR 71852-0059
Little Rock, AR 72201-3618


David V Ruff II                                       Jack W. Gooding                                      Rufus A Coulter
Attorney at Law                                       Chapter 13 Standing Trustee                          206 North St.
1915 Mall Drive                                       <b>Line 1: 877-988-6627 code3840362</b>              Nashville, AR 71852-7441
Texarkana, TX 75503-2641                              <b>Line 2: 877-921-0644 code4852474</b>
                                                      P.O. Box 8202
                                                      Little Rock, AR 72221-8202


                    The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                    by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


First State Bank of DeQueen                           (d)First State Bank                                  Portfolio Recovery
P.O. Box 970                                          P.O. Box 970                                         PO Box 41067
DeQueen, AR 71832                                     DeQueen, AR 71832                                    Norfolk, VA 23541



US Bank                                               End of Label Matrix
PO Box 3427                                           Mailable recipients      20
Oshkosh, WI 54903                                     Bypassed recipients       0
                                                      Total                    20
